The copy of the letter offered by the plaintiff purporting to have been signed by M.E. Brantley was not competent evidence, unless the defendant M.E. Brantley wrote the letter or authorized it to be written; and any statement by George Brantley with reference to the letter was likewise incompetent, unless such statement was made in the presence of M.E. Brantley and not disputed by him. Rowlan v. State, 14 Ala. App. 17,70 So. 953.
The record recites that:
"Plaintiff asked the court in writing to give the following charge: 'The court charges the jury that if they believe the evidence they must find for defendant.' The court wrote upon it given and signed the same."
The appellant, having invoked this action of the court, is estopped to complain of the results flowing therefrom. Day v. State (Sup.) 74 So. 352;1 Tygh v. Dolan, 95 Ala, 271,10 So. 837; L.  N. R. R. Co. v. Holland, 173 Ala. 075,55 So. 1001; Travis v. Sheffield S.  I. Co., 162 Ala. 605,50 So. 1083.
Affirmed.
1 199 Ala. 278.